       Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 1 of 153




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

___________________________________________
                                           )
OLEG DERIPASKA                             )
                                           )
                        Plaintiff,         )
                                           )                    Civil Action No. 19-0727 (APM)
      v.                                   )
                                           )
STEVEN T. MNUCHIN, et al.                  )
                                           )
                        Defendants.        )
___________________________________________)

                                     JOINT APPENDIX

       Pursuant to LCvR 7(n), Plaintiff is hereby providing the joint appendix “containing copies

of those portions of the administrative record that are cited or otherwise relied upon in [the]

memorand[a] in support of or in opposition to [the] dispositive motion[s]” at issue. The joint

appendix has been agreed on by the parties consistent with LCvR 7(n)(2).



Dated: January 12, 2021                             Respectfully submitted,



                                                    /s/ Erich C. Ferrari
                                                    Erich C. Ferrari, Esq.
                                                    FERRARI & ASSOCIATES, P.C.
                                                    1455 Pennsylvania Avenue, NW
                                                    Suite 400
                                                    Washington, D.C. 20004
                                                    Telephone: (202) 280-6370
                                                    Fax: (877) 448-4885
                                                    Email: ferrari@falawpc.com
                                                    D.C. Bar No. 978253

                                                    Counsel for Plaintiff
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 2 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 3 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 4 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 5 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 6 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 7 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 8 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 9 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 10 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 11 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 12 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 13 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 14 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 15 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 16 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 17 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 18 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 19 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 20 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 21 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 22 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 23 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 24 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 25 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 26 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 27 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 28 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 29 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 30 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 31 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 32 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 33 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 34 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 35 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 36 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 37 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 38 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 39 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 40 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 41 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 42 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 43 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 44 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 45 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 46 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 47 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 48 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 49 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 50 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 51 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 52 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 53 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 54 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 55 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 56 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 57 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 58 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 59 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 60 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 61 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 62 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 63 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 64 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 65 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 66 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 67 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 68 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 69 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 70 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 71 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 72 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 73 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 74 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 75 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 76 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 77 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 78 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 79 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 80 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 81 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 82 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 83 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 84 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 85 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 86 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 87 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 88 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 89 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 90 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 91 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 92 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 93 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 94 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 95 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 96 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 97 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 98 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 99 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 100 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 101 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 102 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 103 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 104 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 105 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 106 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 107 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 108 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 109 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 110 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 111 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 112 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 113 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 114 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 115 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 116 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 117 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 118 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 119 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 120 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 121 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 122 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 123 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 124 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 125 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 126 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 127 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 128 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 129 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 130 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 131 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 132 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 133 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 134 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 135 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 136 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 137 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 138 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 139 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 140 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 141 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 142 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 143 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 144 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 145 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 146 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 147 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 148 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 149 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 150 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 151 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 152 of 153
Case 1:19-cv-00727-APM Document 43 Filed 01/12/21 Page 153 of 153
